Matter of Collins v Woodward (2017 NY Slip Op 07818)





Matter of Collins v Woodward


2017 NY Slip Op 07818


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


1163 CAF 17-00597

[*1]IN THE MATTER OF CARL J. COLLINS, PETITIONER-RESPONDENT,
vELISHA M. WOODWARD, RESPONDENT-APPELLANT. 


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT. 
MICHAEL STEINBERG, ROCHESTER, FOR PETITIONER-RESPONDENT.
PAMELA A. MUNSON, ATTORNEY FOR THE CHILD, FULTON. 

	Appeal from an order of the Family Court, Oswego County (Kimberly M. Seager, J.), entered June 30, 2016 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted sole legal and physical custody of the child to Carl J. Collins. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court